Citation Nr: 0330182	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  96-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Certified as entitlement to service connection for 
cervical disc disease and fusion secondary to service-
connected disabilities.

2.  Certified as entitlement to an increased evaluation for 
status post-salpino-oophorectomy, currently evaluated as 30 
percent disabling.

3.  Certified as entitlement to an increased evaluation for 
service-connected chronic cervical strain with myofascial 
syndrome of the right shoulder, currently evaluated as 20 
percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1973 to June 1978.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The RO has rated the veteran's already service-connected 
cervical spine disorder under Code 5201 which is apparently 
intended to reflect associated limitation of motion of the 
right shoulder. 

During the course of the current appeal, a great deal of 
adjudication has taken place, details of which are of record.  
To summarize what may be pertinent to the issues at hand, and 
in addition to those shown on the front page of this 
decision, the following service-connected disabilities and 
associated ratings are now in effect: major depression with 
psychotic features, rated as 50 percent disabling from March 
1997; residuals of right knee injury with lateral uni-
arthroplasty, rated as 100 percent during periods in 1998, 
2003 and 2004 under surgical and convalescent regulations, 
with a reduction from 100 percent to a schedular 30 percent 
disabling rating in May 2004; atrophy right kidney, 
pyelonephritis, urethral stenosis and cystitis, rated as 10 
percent disabling; bronchial asthma, rated as 10 percent 
disabling.  A 100 percent rating for total disability based 
on individual unemployability due to service-connected 
disabilities (TDIU) has been in effect since March 12, 1997.  
The veteran has also been granted certain special monthly 
compensation benefits.  

There are two claims folders associated with the current 
appeal.  The first covers a period through 1992; the other 
contains more recent data.  There appears to be a period of 
time after 1992 and prior to the late 1990's which is 
missing.  On one document of record, it is shown that a 
Travel Board hearing was held in 1996.  However, records for 
that period of time are not now before the Board, so it may 
well be that one or more folders now exist but are not now 
associated with the claim.

During the course of the current appeal, the veteran has also 
raised some other issues including with regard to service 
connection for arthritis and low back problems.  A notation 
is of record on a VA Form 21-6789, dated in August 2003, that 
the RO was refusing jurisdiction.  It is unclear, however, 
whether that was with regard to the arthritis question or 
something else.  

In any event, given the multiple actions which have taken 
place, it is unclear what issues remain on the current 
appeal.  Accordingly, the Board has cited the pending 
appellate issues on the front cover as "certified", 
reflecting that clarification is required in each instance.

Moreover, on the most recent Substantive Appeal, a VA Form 9, 
dated in May 2000, the veteran checked that she wanted to 
provide testimony and appear at a personal hearing at the RO 
before a Member of the Board.  That has not been fully 
addressed.  


REMAND

Based on the evidence of record and the issues raised as 
discussed above, the Board has no option but to remand the 
case for the following action:

The veteran should be scheduled for a 
Travel Board  hearing before a Veterans 
Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

